Citation Nr: 1421801	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  10-22 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar spine degenerative joint disease.

2.  Entitlement to a rating in excess of 20 percent for degenerative joint disease (DJD), left ankle.

3.  Entitlement to a rating in excess of 10 percent for gastroesophogeal reflux disease (GERD).

4.  Entitlement to a rating in excess of 10 percent for radiculitis, left lower extremity.

5.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD), right knee.

6.  Entitlement to service connection for diabetes mellitus.

7. Entitlement to service connection for degenerative joint disease, cervical spine.
8. Whether new and material evidence has been received to reopen a claim for service connection for degenerative joint disease, left knee.

9. Entitlement to service connection for degenerative joint disease, left knee.

 10.  Whether new and material evidence has been received to reopen a claim for service connection for obstructive sleep apnea.

11.  Entitlement to service connection for obstructive sleep apnea.

12.  Whether new and material evidence has been received to reopen a claim for hypertension.

13.  Entitlement to service connection for hypertension.

14.  Whether new and material evidence has been received to reopen a claim for erectile dysfunction.

15.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a June 2008 rating decision issued by the Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans Law Judge at a January 2013 hearing.

Although the Veteran claims he is unable to work due to his service connected disabilities, a claim for a total disability rating by reason of individual unemployability (TDIU) is not raised insofar as the Veteran is already rated 100 percent disabled.

May 2008 VA examination raised the issue of entitlement to service connection for intermittent right lower extremity radiculitis. This issue is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The issues of increased ratings for DJD of the left ankle and DJD of the right knee, and service connection for diabetes, cervical spine DJD, sleep apnea, erectile dysfunction, and DJD left knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for hypertension was previously denied in a rating decision that was dated in October 1991.  The Veteran was notified of this decision and his appellate rights, but he did not perfect a timely appeal from this decision or submit additional relevant evidence within one year.

2.  The evidence received since the October 1991 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for hypertension.

3.  Hypertension was first manifest during service

4.  The Veteran's claims for service connection for left knee arthritis, obstructive sleep apnea, and erectile dysfunction were previously denied in a rating decision that was dated in August 2005.  The Veteran was notified of this decision and his appellate rights, but he did not perfect a timely appeal from this decision or submit additional relevant evidence within one year.

5.  The evidence received since the August 2005 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claims of service connection for left knee arthritis, sleep apnea, and erectile dysfunction.

6.  The Veteran's low back disorder is not productive of forward flexion functionally limited to 30 degrees or less.

7.  The Veteran's symptoms of the Veteran's radiculitis of the left lower extremity most closely approximate mild incomplete paralysis of the sciatic nerve.

8.  The primary symptom of the Veteran's GERD is heartburn that occurs if he does not take his medication.


CONCLUSIONS OF LAW

1. The RO's rating decision in October 1991 denying service connection for hypertension is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2. New and material evidence has been received to reopen the claim of service connection for hypertension. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Hypertension was incurred in wartime service.   38 U.S.C.A. §§ 1110, 5013, 5103A,  5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307. 3.309 (2013).

4.  The RO's rating decision in August 2005 denying service connection for left knee arthritis, sleep apnea and erectile dysfunction is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.302, 20.1103 (2013).

5. New and material evidence has been received to reopen the claim of service connection for left knee arthritis. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

6.  New and material evidence has been received to reopen the claim of service connection for sleep apnea. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

7.  New and material evidence has been received to reopen the claim of service connection for erectile dysfunction. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

8.  Lumbar DJD is 40 percent disabling.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159 , 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5242 (2013).

9.  The criteria for a rating in excess of 10 percent for left extremity radiculitis were not met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159 , 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2013).

10.  The criteria for a rating in excess of 10 percent for GERD were not met.  ); 38 C.F.R. §§ 3.159 , 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.114, Diagnostic Code 7346 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants with substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183  (2002). 

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the duty to notify was satisfied by February 2008 and May 2008 letters that were sent to the Veteran.  These letters explained how VA could help the Veteran obtain evidence in support of his claims.  The letters also explained the new and material evidence standard, what the evidence needed to show to establish service connection for a claimed disability, that in order to receive a higher rating for a service connected disability he needed to show that it got worse, and how VA assigns ratings and effective dates for service connected disabilities.  Additionally, at the hearing the undersigned Veteran's Law Judge clarified the issues on appeal, explained what was necessary to establish service connection,  and elicited relevant testimony.  This supplemented the VCAA and complies with any related duties owed during a hearing.  

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993). Evidence of record includes service treatment records, paper and electronic VA treatment records, private treatment records, Social Security Administration (SSA) records, the written statements of the Veteran and his friends and relatives, and a transcript of the January 2013 hearing.  The Veteran has not identified any additional evidence that would support his claims.  He was afforded VA examinations for his GERD, right knee, and left leg that fully documented the symptoms of his disabilities.

The Board thus finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of these claims. Smith v. Gober, 14 Vet. App. 227  (2000), aff'd 281 F.3d 1384  (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

 New and Material Evidence

In a September 1991 rating decision, the RO denied service connection for the Veteran's hypertension because he was not shown to have hypertension that was related to service.  The evidence considered at that time included service treatment records and a September 1991 VA examination report.  The Veteran did not timely perfect an appeal from this decision or submit additional relevant evidence within one year.  The decision became final.

In an August 2005 rating decision, the RO denied service connection for left knee arthritis, sleep apnea, and erectile dysfunction because these conditions were not shown to be related to service or to service connected disabilities.  The evidence considered at that time included service treatment records, VA treatment records, and VA examination reports.  The Veteran did not timely perfect an appeal from this decision and it became final.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence received since the rating decisions at issue include VA treatment records (or, in the case of the August 2005 rating decision, more recent treatment records), private treatment records, written statements by the Veteran, friends, and relatives, additional VA examinations, and a transcript of the Veteran's testimony at the August 2012 hearing.  VA treatment records show a diagnosis of hypertension, which was not of record at the time of the September 1991 rating decision, and the Veteran testified that he was diagnosed with hypertension in service.  He testified that he injured his left knee in service.  He also testified that he believed that his sleep apnea was aggravated by his morbid obesity, which he contended was due to his service connected orthopedic conditions.  He testified that he had been told that erectile dysfunction was related to his low back disability and his various medications taken for service connected disabilities.  

This evidence, together with other evidence of record, is both new and material.  Thus, his claims for service connection for a left knee disorder, hypertension, sleep apnea, and erectile dysfunction are reopened.

Service connection

The Veteran contends that he developed numerous conditions including hypertension during or as a result of his military service.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including hypertension, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). However, in the case of the chronic diseases set forth in 38 C.F.R. § 3.309, the requisite nexus may also be provided by evidence of continuity of symptoms.  Walker v. Shinseki, 708 F.3d 1331 (2013).    

In this case, while blood pressure in service is generally normal, a blood pressure of 118/90 was recorded in July 1988 and a blood pressure of 140/95 was recorded in September 1990.  On a June 1991 Report of Medical History that accompanied the Veteran's separation examination, he checked "yes" to the question about a history of high or low blood pressure.  A notation on the report reads "(illegible) hypertension."  Blood pressure was normal on the separation examination, but there is a note that the Veteran had "irregular blood pressure" for the past two months.  At the Veteran's VA examination in September 1991, blood pressure was 132/90 although no diagnosis of hypertension was made.  However, VA treatment records from late 1991-1992 show a diagnosis of hypertension.  

Giving the benefit of the doubt to the Veteran, the criteria for service connection for hypertension were met.  During service there were elevated readings and hypertension was diagnosed within one year of his discharge.  We feel it reasonable to associate the immediate post-service diagnosis with the in-service readings.

Increased Rating

The Veteran contends that the symptoms of his low back, left leg, and GERD disabilities are worse than the respective ratings that are assigned for those disabilities.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disability has not materially changed and uniform evaluations are warranted.

A.  Low Back

Lumbar disabilities are rated pursuant to a general formula for rating diseases of the spine set forth in 38 C.F.R. § 4.71a.  A rating of 20 percent is assigned for forward flexion of the thoracolumbar spine that is greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine that is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned where there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned where there is unfavorable ankylosis of the entire spine.  These rating criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown , 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

There are also alternative criteria for rating intervertebral disc syndrome based upon incapacitating episodes.  Under the alternative criteria, a 10 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least one, but less than two, weeks during the previous 12 month period.  A 20 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least two, but less than four, weeks during the previous 12 month period.  A 40 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least four, but less than six, weeks during the previous 12 month period.  A 60 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks during the previous 12 month period.  Id. 

While diagnostic code 5003 allows ratings to be assigned based on x-ray evidence of arthritis, they apply only when a compensable level of limitation of motion is not present and are in any event less favorable to the Veteran than the spine codes.

In this case, the Veteran's spine was examined in  May 2008.  At that time he reported that he had constant back pain that radiated down to the back of both calves.  He took medication that partially eased his pain.  His back pain flared up if he walked more than 75 meters and this occurred every other day lasting two hours.  He treated flare ups with medication, heat, rest, and a TENS unit.  His legs were occasionally numb.  He felt his spine and knees were weak.  He walked with the assistance of a cane and reported that he was unable to walk more than 175 meters.  There was no history of back surgery.  He sometimes needed assistance putting on his shoes and socks.  He claimed that he had lost four weeks of work in the past year due to a combination of back, leg, and right knee pain.  There were no incapacitating episodes in the last year.   Range of motion was 60 degrees forward flexion, 20 degrees lateral flexion, and 20 degrees left and right lateral flexion (extension was not reported). With repetition, forward flexion declined to 50 degrees.  Neurological testing results will be addressed in the section of this decision dealing with the Veteran's left lower extremity radiculitis.  The examiner noted that the Veteran's back pain was exacerbated by his morbid obesity.

VA treatment records reflect that the Veteran reported "constant" back pain. Diagnosis was severe spinal stenosis and posterolateral protruded disk.  Letters from friends and relatives indicated that the Veteran was in a lot of pain and had very restricted mobility.

At his hearing, the Veteran ambulated using a rolling walker which he said was because he was unable to walk unaided due to morbid obesity.  He testified he had back pain, locking, and twisting after 15 to 25 minutes of walking.  If he grabbed an object and made a curling motion with his arm, his back would "pull."
The current evaluation contemplates pain on motion.  38 C.F.R. § 4.59.  The evaluation is also consistent with forward flexion greater than 30 degrees.  In order to warrant a higher evaluation, the evidence must establish the functional equivalent of limitation of flexion to 30 degrees or less.  The Board does consider actual limitation of motion, pain on motion, weakness and excess fatigability.  DeLuca.  

The evidence shows that the Veteran meets the criteria for a 40 percent evaluation.  The Veteran is competent to report his symptoms.  He has established that he is actually or functionally limited to 30 degrees or less of flexion.  There is no evidence of incapacitating episodes.  Here, the most probative evidence establishes that he does have limited motion. The 2008 examination disclosed that flexion was to 60 degrees and was 50 degrees after repetition.  This constitutes negative evidence.  However, a 2005 examination disclosed that motion was decreased to 20 degrees after repeated motion.  Similarly, when seen in June 2009, motion was limited to extension because of pain.  In other words, pain functionally limited flexion to 30 degrees or less.  The 2009 evaluation is more consistent with some past evidence and is more probative.  Furthermore, we find his report to be generally credible.  Such evidence warrants a 40 percent evaluation. 

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  Limited motion and pain are specifically contemplated by the rating schedule.

Moreover, there are no unusual factors such as repeated hospitalizations or material interference with employment due to the low back disability. There is no evidence of any hospitalization or surgery due to the low back. While he lost some time from work, this was due to a combination of pain in his back, knee, and leg rather than back pain alone.  He did not identify any significant work tasks he was unable to do due to his back limitations when he was working.  The Veteran retired during the course of this appeal and was shown to be unable to work due particularly due to his back.  The Veteran has numerous physical and emotional disabilities that affect his ability to work.

B.  Left lower extremity radiculitis 

The RO rated the Veteran's left lower extremity radiculitis pursuant to 38 C.F.R. § 4.124a, diagnostic code 8520, pertaining to paralysis of the sciatic nerve.  Although the examiner was unable to determine a specific nerve root involved with the Veteran's radiculitis, diagnostic code 8520 allows for the highest rating of any peripheral nerve code affecting the lower extremities.

An 80 percent rating applies when there is complete paralysis of the sciatic nerve, the foot dangles and drops, there is no active movement possible of muscles below the knee, and/or flexion of the knee is weakened or lost.  A 60 percent rating applies for severe incomplete paralysis with marked muscular atrophy.  A 40 percent rating applies for moderately severe incomplete paralysis.  A 20 percent rating applies for moderate complete paralysis.  A 10 percent rating applies for mild incomplete paralysis.

 The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, "peripheral nerves."

The Veteran was examined by VA in May 2008.  At that time he had good pulses and normal sensation to pinprick and touch.  He had no muscular weakness on manual muscle testing.  The Veteran reported that he had difficulty with radiating pain down the left lower extremity.  This seemed to be getting worse and he had more pain down the back of the thigh.  He had flare ups that occurred spontaneously or with walking more than 75 meters.  He relieved these by doing stretching exercises or lying down.  He treated his pain with the same medications he used for his back.  Flares occurred daily and lasted one to two hours.  He reported some numbness on the anterior and lateral aspect of the thighs and distal to the knees about once a week.  There was no specific peripheral nerve distribution for his condition.

Physical examination showed no evidence of any neurovascular deficit with normal pulses, normal sensation to pinprick and touch, and no motor deficit.  Deep tendon reflexes were difficult to obtain due to the Veteran's morbid obesity.  There was no evidence of any paralysis.  There was no muscle wasting found although this was difficult to assess given the Veteran's morbid obesity.  Joint problems were due to local conditions and not radiculitis.  Diagnosis was intermittent episodes of radiculitis, lower extremities.

VA treatment records show complaints of pain but there does not appear to be any treatment specifically for radiculitis of the left lower extremity.  Letters from friends and relatives attest that the Veteran is in pain and has very limited mobility.  The Veteran came to his hearing using a rolling walker and he said this was because he was so overweight he was unable to walk on his own.  At his hearing he testified that he had diminished sensation in his left foot, numbness, cramps, and sweating.  He said that he had developed circulatory problems which he thought were related to his radiculitis although there is no medical documentation of any relationship.  
 
The evidence shows that the Veteran's left lower extremity radiculitis is mild in nature and the currently assigned 10 percent rating is appropriate.  The symptoms are solely sensory in nature.  There is no motor involvement.  Moreover, when tested sensation to pinprick and touch were normal.  There is no credible evidence of any significant impairment related specifically to the left lower extremity radiculitis.  To the extent that he reports that the

The Board considered the applicability of an extraschedular rating.  The symptoms of pain and numbness are contemplated by the rating schedule, which provides that wholly sensory impairment should be rated at the mild or at most the moderate degree.  There is nothing unusual about the Veteran's symptoms.  Moreover, there is no evidence of factors such as repeated hospitalizations or material interference with employment due to the left leg disability.  The Veteran is unemployed as a result of many physical and emotional problems and not specifically the left leg.  When he was working, he did not identify any work problems attributable specifically to the left leg.  He has not been hospitalized for left leg radiculitis.

C.  GERD 

GERD is rated by analogy to hiatal hernia, 38 C.F.R. § 4.114, diagnostic code 7346.  A 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss, and hematesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating applies with two or more of the symptoms for the 30 percent evaluation of less severity.  

A VA examination was conducted in May 2008.  The Veteran reported a lot of pyrosis with some epigastric discomfort, but no dysphagia, substernal or arm pain, or hematemesis.  He had some reflux every other day but no nausea or vomiting.  He used medication which he took every day.  He had never been hospitalized nor had surgery for this condition. There was no history of esophagitis or bleeding.  The GERD did not affect his job but it caused constant annoyance.  He felt it affected his relationships because he was unable to go out to dinner with friends.

The Veteran's general state of health was good, although he was morbidly obese and had some orthopedic problems.  Examination did not show any abdominal problems although it was difficult to palpate due to morbid obesity.  Physical examination as it related to the gastrointestinal system was essentially normal.  Diagnosis was hiatal hernia and GERD.

VA treatment records are not specific to GERD, although the Veteran took medication for GERD and it is a diagnosed condition.  Friends and relatives attested that the Veteran had a lot of pain and very limited mobility but this was not stated to be really related to GERD but more to the orthopedic problems and obesity.  At his hearing, the Veteran testified that if he did not take his medication he would get frequent heartburn but his symptoms were controlled by the medication.  He did use a pillow to elevate his legs at night.

The evidence does not show that the Veteran meets the criteria for a rating in excess of 10 percent for GERD.  Of the symptoms set forth in the rating schedule, the only one identified by the Veteran is pyrosis, which is not enough to meet the criteria for a higher rating.  Essentially the Veteran's only symptom is acid reflux when he doesn't take his medication.

The Board has considered the applicability of an extraschedular rating but it is unwarranted.  Symptom of pyrosis is contemplated by the rating schedule.  Moreover, the Veteran did not identify any significant impairment due to GERD, he described it as "annoying" and the only identified limitation was socially he could not go out or to dinner with friends.  

With respect to all of the above conditions the Board considered the benefit of the doubt doctrine, and where any benefit was denied it was because the weight of the evidence was against the Veteran's claim.

ORDER

The claim for service connection for DJD cervical spine is reopened.

The claim for service connection for sleep apnea is reopened.

The claim for service connection for erectile dysfunction is reopened.

The claim for service connection for hypertension is reopened.

Service connection for hypertension is granted.

A 40 percent evaluation for DJD lumbar spine is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

A rating in excess of 10 percent for left lower extremity radiculitis is denied.

A rating in excess of 10 percent for GERD is denied.


REMAND

On his VA Form 9, the Veteran claimed that his right knee disability got worse since his May 2008 VA examination.  At his hearing, he testified that his left ankle disability also was worse, he had developed another spur and might need additional surgery.  Since the Veteran claimed these disabilities are worse and nearly six years have passed since his VA examination, he should be afforded new VA examinations of his disabilities.

Regarding diabetes and sleep apnea, the Veteran claims these conditions were caused or aggravated by his morbid obesity, which he claims developed because he was unable to exercise due to his service connected orthopedic problems.  The allegations meet the low standard for a VA examination.
Regarding the left knee disorder, the Veteran testified that he injured his left knee playing football and softball in service and that he had profiles in service at different times for both his knees.  Review of his physical profile serial reports for service does not show any profiles related to the left knee, although some are illegible.  Nonetheless, he should be afforded a VA examination to determine if there is any relationship to service or any of his myriad of service connected disabilities.  Also, prior VA examination attributed the left knee disability to morbid obesity, which the Veteran now claims is due to service connected disability.

Regarding the cervical spine, the Veteran testified that he believed that this was caused or aggravated by his low back disability, that his whole back was affected.  He should be provided a VA examination.

Regarding erectile dysfunction, prior VA examination determined this was not due to service connected prostatitis.  However, the Veteran now claims that the problem is secondary to his low back disability.  This is plausible, so a VA examination should be conducted to address this contention.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran new VA examinations of his right knee and left ankle.  The claims file should be reviewed by the examiner(s). All symptoms and functional effects of the right knee and left ankle disabilities should be set forth in the report of examination, including ranges of motion before and after repetition and effects of flare ups if these can reasonably be identified. 

2. Afford the Veteran a VA examination to determine the likely etiology of his claimed diabetes and sleep apnea.  The examiner(s) should review the claims file in connection with the examination(s).  The examiners should indicate whether it is at least as likely as not (at least 50 percent likely) that either of these conditions was caused or aggravated (made permanently worse) by his service or any of his various service connected disabilities.  The examiner(s) should specifically address the Veteran's contention that his service connected orthopedic disabilities caused him to become morbidly obese and that this caused or worsened diabetes and sleep apnea.  A complete rationale should be provided in the report of examination.  If the examiner is unable to provide one or more of the requested opinions, he or she should explain why this is the case.

3.  Afford the Veteran a VA examination of his left knee.  The examiner should review the claims file in conjunction with the examination.  The examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that any diagnosed left knee disorder either onset during service or was caused or aggravated (made permanently worse) by service or any of the Veteran's service connected disabilities.   A complete rationale should be provided in the report of examination.  If the examiner is unable to provide one or more of the requested opinions, he or she should explain why this is the case.

4.  Afford the Veteran a VA examination of his cervical spine.  The examiner should review the claims file in conjunction with the examination.  The examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that the cervical spine disorder onset during service or was caused or aggravated (made permanently worse) by a disease or injury in service or any of the Veteran's service connected disabilities.  The examiner should specifically address the Veteran's contention that the cervical spine disorder is due to the service connected lumbar spine disorder.  A complete rationale should be provided in the report of examination.  If the examiner is unable to provide one or more of the requested opinions, he or she should explain why this is the case.

5.  Afford the Veteran a VA examination to address the etiology of the Veteran's erectile dysfunction.  The examiner should review the claims file in connection with the examination.  He or she should provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that erectile dysfunction is caused or aggravated (made permanently worse) by any of the Veteran's service connected disabilities.  The examiner should specifically address the Veteran's contention that this condition is due to his low back disability.  A complete rationale should be provided in the report of examination.  If the examiner is unable to provide one or more of the requested opinions, he or she should explain why this is the case.

6.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, if indicated, the case should be returned to the Board for appellate disposition.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


